DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/19/2021; 8/5/2021; 4/18/2021; 12/23/2020; 8/5/2020; 6/9/2020 (4) has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-14, 17-19, 22-23, 26-35, 38-40 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gavriely (U.S. Pat. 6,168,568).
Regarding claim 1, Gavriely discloses a method for medical diagnosis, comprising: recording voice signals (e.g. 12) due to sounds spoken by a patient and propagating out through a nose and mouth of the patient into a voice microphone (e.g. Col. 31, l. 66 to Col. 32, l. 11); recording acoustic signals output (e.g. 4), simultaneously with the voice signals, by an acoustic transducer in contact with a thorax of the patient (e.g. Col. 11, ll. 25-31); computing a transfer function between the recorded voice signals and the recorded acoustic signals or between the recorded acoustic signals and the recorded voice signals (e.g. Col. 32, ll. 54-65); and evaluating the computed transfer 
Regarding claim 2, Gavriely further discloses wherein evaluating the computed transfer function comprises: evaluating a deviation between the computed transfer function and a baseline transfer function; and detecting a change in the medical condition of the patient responsively to the evaluated deviation (e.g. Col. 31, l.50 to Col. 32, l. 26).
Regarding claim 5, Gavriely further discloses wherein evaluating the computed transfer function comprises assessing an interstitial lung disease in the patient (e.g. Col. 31, l.50 to Col. 32, l. 26).
Regarding claim 6, Gavriely further discloses administering a treatment to the patient in order to treat the assessed medical condition (e.g. Col. 35, ll. 28-36).
Regarding claim 7, Gavriely further discloses wherein recording the acoustic signals comprises eliminating heart sounds from the acoustic signals output by the acoustic transducer before computing the transfer function (e.g. Col. 29, ll. 44-56; “Filter”).
Regarding claim 8, Gavriely further discloses wherein eliminating the heart sounds comprises detecting intervals of occurrence of extraneous sounds, including the heart sounds, in the acoustic signals, and eliminating the intervals from the acoustic signals that are used in computing the transfer function (e.g. Col. 29, ll. 44-56; “Filter”).
Regarding claim 9, Gavriely further discloses wherein eliminating the heart sounds comprises filtering the heart sounds out of the recorded acoustic signals before computing the transfer function (e.g. Col. 29, ll. 44-56; “Filter”).
Regarding claim 10, Gavriely further discloses wherein recording the acoustic signals comprises receiving at least first and second acoustic signals, respectively, from at least first and second acoustic transducers in contact with the thorax, and wherein filtering the heart sounds comprises applying a delay in arrival of the heart sounds in the second acoustic signal relative to the first acoustic signal in combining the first and second acoustic signal while filtering out the heart sounds (e.g. Col. 7, ll. 25-31).
Regarding claim 11, Gavriely further discloses wherein computing the transfer function comprises computing respective spectral components of the recorded voice signals and the recorded acoustic signals at a set of frequencies, and calculating a set of coefficients representing a relation between the respective spectral components (e.g. Col. 24, ll. 44-67).
Regarding claim 12, Gavriely further discloses wherein the coefficients are a representation of a cepstrum (e.g. Col. 9, ll. 31-38; “inverse fourier”).
Regarding claim 13, Gavriely further discloses wherein computing the transfer function comprises calculating a set of coefficients representing a relation between the recorded voice signals and the recorded acoustic signals in terms of an infinite impulse response filter (e.g. Col. 29, ll.44-56).
Regarding claim 14, Gavriely further discloses wherein computing the transfer function comprises calculating a set of coefficients representing a relation between the recorded voice signals and the recorded acoustic signals in terms of a predictor in a time domain (e.g. Col. 7, l. 64 to Col. 8, l. 16).
Regarding claim 17, Gavriely further discloses wherein computing the transfer function comprises calculating a set of time-varying coefficients representing a temporal 
Regarding claim 18, Gavriely further discloses wherein calculating the set of time-varying coefficients comprises identifying a pitch of the spoken voice signals, and constraining the time-varying coefficients to be periodic, with a period corresponding to the identified pitch (e.g. Col. 1, ll. 29-40).
Regarding claim 19, Gavriely further discloses wherein computing the transfer function comprises calculating a set of coefficients representing a relation between the recorded voice signals and the recorded acoustic signals, and wherein evaluating the deviation comprises computing a distance function between the coefficients of the computed transfer function and the baseline transfer function (e.g. Col. 36, ll. 10-50).
Regarding claim 22, Gavriely discloses an apparatus for medical diagnosis, comprising: a memory (e.g. 22), which is configured to store recorded voice signals due to sounds spoken by a patient and propagating out through a nose and mouth of the patient into a voice microphone and recorded acoustic signals output, simultaneously with the voice signals, by an acoustic transducer in contact with a thorax of the patient (e.g. 4,12; Col. 11, ll. 12-25; Col. 12, ll. 16-21; Col. 31, l. 66 to Col. 32, l. 11; Col. 32, ll. 33-40); and a processor (e.g. 20; Col. 11, ll. 34-41), which is configured to compute a transfer function between the recorded voice signals and the recorded acoustic signals or between the recorded acoustic signals and the recorded voice signals, and to evaluate the computed transfer function in order to assess a medical condition of the patient (e.g. 32, ll. 33-40, Col. 32, ll. 54-65).
Regarding claim 23, Gavriely further discloses wherein the processor is configured to evaluate a deviation between the computed transfer function and a baseline transfer function, and to detect a change in the medical condition of the patient responsively to the evaluated deviation (e.g. Col. 31, l.50 to Col. 32, l. 26).
Regarding claim 26, Gavriely further discloses wherein the processor is configured to assess an interstitial lung disease in the patient responsively to the computed transfer function (e.g. Col. 31, l.50 to Col. 32, l. 26).
Regarding claim 27, Gavriely further discloses wherein a treatment is administered to the patient in order to treat the assessed medical condition (e.g. Col. 35, ll. 28-36).
Regarding claim 28, Gavriely further discloses wherein the processor is configured to eliminate heart sounds from the acoustic signals output by the acoustic transducer before computing the transfer function (e.g. Col. 29, ll. 44-56).
Regarding claim 29, Gavriely further discloses wherein the processor is configured to detect intervals of occurrence of extraneous sounds, including the heart sounds in the acoustic signals output by the acoustic transducer, and to eliminate the intervals from the acoustic signals that are used in computing the transfer function (e.g. Col. 29, ll. 44-56).
Regarding claim 30, Gavriely further discloses wherein the processor is configured to filter the heart sounds out of the recorded acoustic signals before computing the transfer function (e.g. Col. 29, ll. 44-56).
Regarding claim 31, Gavriely further discloses wherein the memory is configured to receive and store at least first and second acoustic signals, respectively, from at least 
Regarding claim 32, Gavriely further discloses wherein the processor is configured to compute respective spectral components of the recorded voice signals and the recorded acoustic signals at a set of frequencies, and to calculate a set of coefficients of the transfer function representing a relation between the respective spectral components (e.g. Col. 24, ll. 44-67).
Regarding claim 33, Gavriely further discloses wherein the coefficients are a representation of a cepstrum (e.g. Col. 9, ll. 31-38; “Inverse Fourier”).
Regarding claim 34, Gavriely further discloses wherein the processor is configured to compute a set of coefficients of the transfer function representing a relation between the recorded voice signals and the recorded acoustic signals in terms of an infinite impulse response filter (e.g. Col. 29, ll.44-56).
Regarding claim 35, Gavriely further discloses wherein the processor is configured to compute a set of coefficients of the transfer function representing a relation between the recorded voice signals and the recorded acoustic signals in terms of a predictor in a time domain (e.g. Col. 7, l. 64 to Col. 8, l. 16).
Regarding claim 38, Gavriely further discloses wherein the processor is configured to compute a set of time-varying coefficients of the transfer function, representing a temporal relation between the recorded voice signals and the recorded acoustic signals (e.g. Col. 20, ll. 21-28).
Regarding claim 39, Gavriely further discloses wherein the processor is configured to identify a pitch of the spoken voice signals, and to constrain the time-varying coefficients to be periodic, with a period corresponding to the identified pitch (e.g. Col. 1, ll. 29-40).
Regarding claim 40, Gavriely further discloses wherein the processor is configured to compute a set of coefficients of the transfer function representing a relation between the recorded voice signals and the recorded acoustic signals, and to evaluate the deviation by computing a distance function between the coefficients of the computed transfer function and the baseline transfer function (e.g. Col. 36, ll. 10-50).
Regarding claim 43, Gavriely discloses a computer software product, comprising a non-transitory computer-readable medium in which program instructions are stored, which instructions, when read by a computer, cause the computer to receive voice signals (e.g. 12) due to sounds spoken by a patient and propagating out through a nose and mouth of the patient into a voice microphone (e.g. Col. 31, l. 66 to Col. 32, l. 11); acoustic signals output (e.g. 4), simultaneously with the voice signals, by an acoustic transducer in contact with a thorax of the patient (e.g. Col. 11, ll. 25-31); to compute a transfer function between the recorded voice signals and the recorded acoustic signals or between the recorded acoustic signals and the recorded voice signals (e.g. Col. 32, ll. 54-65); and evaluate the computed transfer function in order to assess a medical condition of the patient (e.g. Col. 31, l.50 to Col. 32, l. 26).
Allowable Subject Matter
Claims 3-4, 15-16, 20-21, 24-25, 36-37 and 41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792